33 F.3d 1476
SILVERBALL AMUSEMENT, INC., Appellee,v.UTAH HOME FIRE INSURANCE COMPANY, Appellant.
No. 94-1550.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 12, 1994.Decided Sept. 21, 1994.

Appeal from the United States District Court for the Western District of Arkansas, William Wilson, U.S.D.C., Judge.
John W. Anderson, Tulsa, OK, for appellant.
Gregory Smith, Fort Smith, AR, for appellee.
Before FAGG, Circuit Judge, HEANEY, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
This declaratory judgment action concerns an insurance coverage dispute between Utah Home Fire Insurance Company (Utah Home) and its insured, Silverball Amusement, Inc.  (Silverball).  Utah Home appeals the ruling of the district court.  Silverball Amusement, Inc. v. Utah Home Fire Ins. Co., 842 F.Supp. 1151 (W.D.Ark.1994).  Having carefully reviewed the case and having considered de novo the disputed issues of Arkansas law, we conclude that Utah Home has an obligation to defend and indemnify its insured in a lawsuit brought against Silverball by Sandra J. Cole as guardian, custodial parent, and next friend of Jessica Dawn Cole, a minor.  The district court thoroughly addressed the issues in a well-reasoned opinion, and we agree with the district court's conclusions.  Accordingly, we affirm the decision of the district court without further discussion.  See 8th Cir.R. 47B.